Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 1 of 11 PageID: 77




                                                  Cr. 20-885 (ES)
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 2 of 11 PageID: 78
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 3 of 11 PageID: 79
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 4 of 11 PageID: 80
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 5 of 11 PageID: 81
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 6 of 11 PageID: 82
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 7 of 11 PageID: 83
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 8 of 11 PageID: 84
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 9 of 11 PageID: 85
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 10 of 11 PageID: 86
Case 2:20-cr-00885-ES Document 29 Filed 10/08/20 Page 11 of 11 PageID: 87
